 



Exhibit 10.51
Grant No.:                     
U-STORE-IT TRUST
2004 EQUITY INCENTIVE PLAN
DEFERRED SHARE AGREEMENT
     U-Store-It Trust, a Maryland real estate investment trust (the “Company”),
hereby grants rights to future delivery of common shares of beneficial interest,
$.01 par value of the Company (the “Shares”), to the individual named below as
the Grantee subject to the vesting conditions set forth in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment, and in the Company’s 2004 Equity Incentive Plan (the “Plan”).
For purposes of the Plan, these rights are considered Share Units.
Grant Date: December 22, 2005
Name of Grantee: Todd C. Amsdell
Grantee’s Social Security Number:
                    -                    -                    
Number of Deferred Shares Covered by Grant: 33,948
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

             
 
           
Grantee:
  /s/ TODD C. AMSDELL                    (Signature)
   
 
           
Company:
  /s/ STEVEN G. OSGOOD                    (Signature)
   
 
           
 
  Title:   President and Chief Financial Officer               

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



U-STORE-IT TRUST
2004 EQUITY INCENTIVE PLAN
DEFERRED SHARE AGREEMENT

     
Deferred Shares Transferability
  This grant is an award of deferred shares for the number of shares set forth
on the cover sheet, subject to the vesting conditions described below (“Deferred
Shares”). Your Deferred Shares may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Deferred
Shares be made subject to execution, attachment or similar process.
 
   
Vesting
  Your right to the Deferred Shares under this Deferred Share Agreement vests as
to ten percent (10%) of the total number of Deferred Shares covered by this
grant, as shown on the cover sheet, on December 22, 2006, provided you then
continue in Service. Thereafter, for each of the next four (4) December 22
vesting dates that you remain in Service, the number of Deferred Shares vests at
the rate of ten percent (10%) per year, provided you then continue in Service.
 
   
 
  Your right to the Deferred Shares under this Deferred Share Agreement vests as
to ten percent (10%) of the total number of Deferred Shares covered by this
grant, as shown on the cover sheet, on each December 22 commencing with
December 22, 2006, and ending with December 22, 2010 provided (i) you then
continue in Service and (ii) the average annual total shareholder return
(appreciation in share price and dividends) (“TSR”) for the Company equals or
exceeds ten percent commencing on December 22, 2005. Any Shares which do not
vest on a previous December 22 will vest on a subsequent December 22 if the
average annual TSR from December 22, 2005 through such subsequent December 22
equals or exceeds ten percent (10%). In order to help mitigate the impact of
sudden market swings, the measurement of the Company’s TSR shall be based on the
average share price of the Company’s Shares for the 5 day period prior to
December 22, 2005 and each December 22 thereafter during the vesting period. Any
Deferred Shares not vested due to failure to meet the annual or cumulative TSR
goal as of December 22, 2010 will be forfeited.
 
   
 
  Your right to the Deferred Shares under this Deferred Share Agreement will
become fully vested on your termination of Service due to death or Disability.
No additional Deferred Shares will vest after your Service has terminated for
any

2



--------------------------------------------------------------------------------



 



     
 
  reason.
 
   
Delivery of Stock
  A certificate for the Shares represented by the Deferred Shares Agreement
shall be delivered to you, or to your eligible beneficiary or your estate, at
such time as the Deferred Shares become vested; provided, that, if required by
Section 409A of the Internal Revenue Code and the regulations thereunder,
delivery of the shares shall not be made earlier than six months after your
separation from service within the meaning of Section 409A.
 
   
 
  Special Rule: If any Shares would otherwise be delivered to you during a
period in which you are: (i) subject to a lock-up agreement restricting your
ability to sell Shares in the open market or (ii) restricted from selling Shares
in the open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), delivery of
such Shares will not occur until the first date on which you are no longer
prohibited from selling Shares due to a lock-up agreement or insider trading or
similar plan restriction.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of granting the Deferred Shares or your acquisition of Shares under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require that you arrange such payments to
the Company, (ii) withhold such amounts from other payments due to you from the
Company or any Affiliate, or (iii) cause an immediate forfeiture of Shares
subject to the Deferred Shares granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Deferred Shares unless and until the Shares relating to the Deferred Share
Agreement has been delivered to you. You will, however, be entitled to receive,
upon the Company’s payment of a cash dividend on outstanding Shares, a cash
payment for each Deferred Share that you

3



--------------------------------------------------------------------------------



 



     
 
  hold as of the record date for such dividend equal to the per-share dividend
paid on the Shares. You do not have the right to make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, and any attempt
to make such an election will result in the forfeiture of the Deferred Shares.
 
   
Adjustments
  In the event of a Share split, a Shares dividend or a similar change in the
Company Shares, the number of Deferred Shares covered by this grant will be
adjusted (and rounded down to the nearest whole number) in accordance with the
terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Corporate Secretary to request paper copies
of these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Deferred Shares. Any prior agreements,
commitments or negotiations concerning this grant are superseded. The Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

4